               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                            4:20CR3008

    vs.
                                                         ORDER
ALEX DUNTE GREEN,

                Defendant.


    After conferring with counsel,

    IT IS ORDERED:

    1)    Defendant’s motion to continue the status conference, (Filing No.
          119), is granted.

    2)    A status conference will be held before the undersigned magistrate
          judge at 11:00 a.m. on May 18, 2021 by telephone. All participants
          shall use the conferencing information provided by the court, (see
          Filing No. 118), to participate in the call to discuss case progression
          and a potential trial setting. Counsel for the parties shall be present
          at the conference.

    3)    The court finds that the time between today’s date and May 18, 2021
          is excluded under the Speedy Trial Act because although counsel
          have been diligent, additional time is needed to adequately review
          this case and failing to grant additional time might result in a
          miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
          timely object to this order as provided under this court’s local rules
          will be deemed a waiver of any right to later claim the time should
          not have been excluded under the Speedy Trial Act.

    April 30, 2021.                       BY THE COURT:
                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
